DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters: 

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vacuum source” (claims 1 and 10, line 10), “a printing apparatus” (claim 8, line 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification

The abstract of the disclosure is objected to because the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for allowance claim 1 is that the prior art of record does not teach a vacuum table comprising a vacuum plate separating a first vacuum chamber from a substrate zone for receiving a substrate and having a plurality of suction holes, an evacuation port in communication with a second vacuum chamber to evacuate gas from the substrate zone, a vacuum port for discharging gas received in the second vacuum chamber to a 10vacuum source; and wherein the first vacuum chamber and the second vacuum chamber are in fluid communication via a valve so that gas flows from the first vacuum chamber to the vacuum port via the second vacuum chamber and wherein the valve is controllable to vary a gas flow rate through the vacuum plate. 
The primary reason for allowance claim 9 is that the prior art of record does not teach a non-transitory machine-readable medium encoded with instructions executable by a processor 
The primary reason for allowance claim 10 is that the prior art of record does not teach a method comprising the steps of providing a vacuum table having a vacuum plate separating a compound vacuum chamber from a substrate zone for receiving a substrate and having a plurality of suction holes for conveying a gas flow from the substrate zone to the compound vacuum chamber, an evacuation port in communication with the compound vacuum chamber to 30evacuate gas from the substrate zone,WO 2018/233825PCT/EP2017/065271 13 partitioning the compound vacuum chamber to provide a first vacuum chamber to receive a gas flow through the suction holes and a second vacuum chamber to receive a gas flow through the evacuation port, installing a valve for fluid communication between the first vacuum chamber and 5the second vacuum chamber so that gas flows from the first vacuum chamber to the vacuum port via the second vacuum chamber, wherein the valve is controllable to vary a gas flow rate through the vacuum plate. 
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853